ORDER OF PUBLIC CENSURE
On May 23, 1983, a duly constituted panel of the Board for Discipline of Attorneys filed its report with the Clerk of the Appellate Courts in which it found the respondent, Charles I. Platt, guilty of certain violations of the Code of Professional Responsibility Rule 225. 230 Kan. cxi. The respondent filed no exceptions to the report of the disciplinary panel.
The evidence disclosed that respondent was retained to represent the Estate of Emma Schmidt, which was probated in Dickinson County, Kansas. What started out to be a routine probate proceeding soon developed into a bitter family fight and will contest. It would serve no useful purpose to detail the long and acrimonious proceeding which ensued. Suffice it to say the panel found that respondent had unnecessarily delayed the closing of the estate which constituted neglect of a legal matter entrusted to him in violation of DR 6-101(A)(3). 230 Kan. cxxii. The panel also found that the respondent appeared to have violated DR 7-106(A). 230 Kan. cxxiii.
Based upon the evidence received, the disciplinary panel recommended that respondent be disciplined by public censure pursuant to Rule 203(a)(3). 230 Kan. xcix.
On September 16, 1983, respondent and his counsel appeared before this court to present argument as to the nature of the discipline to be imposed, if any. Counsel pointed out that the disciplinary panel had found certain mitigating circumstances and that “many of the problems and the objections raised in the Schmidt-Estate could have been resolved if a more cooperative attitude had existed among the heirs.”
*277The court, having carefully reviewed the record, finds that the report of the disciplinary panel should be approved and adopted.
It Is Therefore By The Court Ordered And Adjudged that the report of the panel of the Board for Discipline of Attorneys be accepted and approved.
It Is Further By The Court Ordered that the respondent be and he is hereby disciplined by Public Censure, the costs herein are assessed to the respondent and the Reporter of the Appellate Courts is directed to publish this order in the official Kansas Reports.
Effective this 21st day of October, 1983.